Exhibit CONTRIBUTION AGREEMENT This CONTRIBUTION AGREEMENT (the “Agreement”) is dated as of November 17, 2008 by and among RIDGEWOOD OLINDA, LLC,a Delaware limited liability company (“Olinda”), RIDGEWOOD ELECTRIC POWER TRUST III,a Delaware business trust (“Trust III”), RIDGEWOOD ELECTRIC POWER TRUST IV,a Delaware business trust (“Trust IV”), RIDGEWOOD POWER B FUND/PROVIDENCE EXPANSION, a Delaware business trust (“B Fund” and together with Olinda, Trust III and Trust IV, the “Contributing Parties”), RIDGEWOOD PROVIDENCE POWER CORPORATION,a Delaware corporation (“RPPC”), RHODE ISLAND GAS MANAGEMENT LLC, a Delaware limited liability company (“RIGM”), RIDGEWOOD MANAGEMENT CORPORATION, a Delaware corporation (“RMC”), RHODE ISLAND LFG GENCO, LLC, a Delaware limited liability company (“RILG”), and RIDGEWOOD RENEWABLE POWER LLC, a Delaware limited liability company, as managing shareholder of Trust III, Trust IV and B Fund (the “Managing Shareholder”).Olinda, Trust III, Trust IV, B Fund, RPPC, RIGM, RMC, RILG and the Managing Shareholder may be referred to herein collectively as the “Parties” and individually as a “Party.” WHEREAS, Trust III owns 35.33% of the limited partnership interest, Trust IV owns 63.67% of the limited partnership interest and RPPC owns 1% of the general partnership interest (collectively, the
